Case: 19-51117     Document: 00515735161         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 5, 2021
                                  No. 19-51117
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Anthony Alvarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-441-4


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Pursuant to a “fast-track” plea agreement, Mark Anthony Alvarez
   pleaded guilty to one count of transporting illegal aliens for financial gain.
   Alvarez waived his right to appeal or collaterally attack the conviction or
   sentence, reserving only the right to assert prosecutorial misconduct or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51117       Document: 00515735161          Page: 2   Date Filed: 02/05/2021




                                     No. 19-51117


   ineffective assistance of counsel. He also waived the rights to additional
   discovery, to seek a downward departure or variance, and to make any of the
   pretrial motions described in Federal Rule of Criminal Procedure 12(b)(3).
   In exchange, the Government agreed to support the maximum three-level
   reduction for acceptance of responsibility, to recommend an additional one-
   level reduction for fast-track pleading under U.S.S.G. § 5K3.1, and to dismiss
   other charges.
            Alvarez challenges his plea agreement and sentence and makes related
   claims of ineffective assistance of counsel. Except in rare cases, however,
   claims of ineffective counsel are not properly considered on direct appeal
   because the record is not sufficiently developed in the trial court. See United
   States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). A 28 U.S.C. § 2255
   proceeding is the preferred means for asserting ineffectiveness because the
   district court is the best forum for developing the facts relevant to such a
   claim.     See Massaro v. United States, 538 U.S. 500, 505–07 (2003).
   Accordingly, we dismiss Alvarez’s ineffective-counsel claims without
   prejudice to the claims being raised in a § 2255 motion.
            Although Alvarez says in passing that his guilty plea was involuntary
   and should be set aside, his actual arguments challenge only his sentence and
   some of the waivers contained in the plea agreement. He did not challenge
   the terms of the plea agreement in the district court, so review is for plain
   error. See Puckett v. United States, 556 U.S. 129, 134–36 (2009). Therefore,
   Alvarez must show a forfeited error that is clear or obvious beyond
   “reasonable dispute” and that affects his substantial rights. See id. at 135. If
   he makes that showing, this court has the discretion to correct the error but
   should do so only if it “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. (citation omitted); see also United
   States v. Alvarado-Casas, 715 F.3d 945, 953 (5th Cir. 2013).




                                          2
Case: 19-51117      Document: 00515735161           Page: 3   Date Filed: 02/05/2021




                                     No. 19-51117


          Alvarez does not explain how the plea itself was not knowing or
   voluntary, nor does he identify any error, waiver, or term of the agreement
   that caused him to plead guilty involuntarily instead of going to trial. See
   Alvarado-Casas, 715 F.3d at 953. He likewise makes no effort to overcome
   the “strong presumption of verity” that attaches to his statements under
   oath that his plea was knowing and voluntary. Blackledge v. Allison, 431 U.S.
   63, 74 (1977). His conclusory assertions of an invalid guilty plea are
   inadequate and thus abandoned. See United States v. Charles, 469 F.3d 402,
   408 (5th Cir. 2006); United States v. Lindell, 881 F.2d 1313, 1325 (5th Cir.
   1989); see also Fed. R. App. P. 28(a)(8) (requiring argument and citations).
          More specifically, Alvarez contends that the waiver of discovery
   violated the rule of Brady v. Maryland, 373 U.S. 83 (1963). He also asserts
   that, by precluding him from seeking a downward departure or variance, the
   agreement required him to waive the right to counsel at sentencing. Alvarez
   offers no authority to support his bare assertion that any terms of his fast-
   track plea agreement—or any fast-track plea agreement—have been deemed
   unconscionable or unconstitutional by any court. Cf. United States v. Salas-
   Avalos, 459 F. App’x 318, 321 (5th Cir. 2012) (per curiam) (approving appeal
   waiver where no included terms had previously been held unconscionable by
   this court). In addition, at sentencing, he was represented by counsel who
   obtained a three-level reduction in the offense level initially set forth in the
   presentence report. Alvarez’s conclusory assertions provide no basis for
   reversal.
          Regarding his sentence, Alvarez asserts that he should have received
   a downward departure because a codefendant attacked him prior to
   sentencing in retaliation for his cooperation. He also says that the sentence
   is substantively unreasonable and violates the Eighth Amendment
   prohibition against cruel and unusual punishment because of his health and
   the danger of COVID-19. His challenges to the sentence are barred by the



                                          3
Case: 19-51117      Document: 00515735161          Page: 4   Date Filed: 02/05/2021




                                    No. 19-51117


   appeal waiver. See United States v. Harrison, 777 F.3d 227, 233 (5th Cir.
   2015).
            The appeal is DISMISSED as to Alvarez’s claims for ineffective
   assistance of counsel, without prejudice to the claims being raised in a § 2255
   motion. The judgment is AFFIRMED as to his remaining claims regarding
   his plea agreement and sentence.




                                         4